Citation Nr: 1605991	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  11-27 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for residual scar status post right fourth toe surgeries for hemiphalangectomy and exostectomy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 2003 to June 2010.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran was scheduled for a Central Office hearing before the Board in August 2014.  She failed to appear for the scheduled hearing and did not provide good cause.  The hearing was rescheduled for January 2016.  Again the Veteran failed to appear.  However, the Veteran's representative stated that she cancelled her request for a hearing before the Board; she has not requested that the hearing be rescheduled.  See January 2016 representative brief.  Therefore, the hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

When this case was before the Board in October 2014, it was remanded for additional development and has since been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and Veterans Benefits Management Systems (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is necessary to afford the Veteran an additional VA examination.  The Veteran was last afforded a VA scars examination in January 2015 during which the examiner elicited a history from the Veteran regarding the scar on her fourth right toe.  The Veteran reported that since her last toe surgery in 2007, she has not had any problems or treatment related to the surgical scar.  In addition, the Veteran denied that the scar was painful.  The examiner stated that there was no symptom or disability associated with the surgical scar.   However, the examiner reported that the claims file was not reviewed and therefore an addendum opinion was obtained.  In February 2015, a VA examiner other than the one who performed the January 2015 examination, indicated that records in VBMS and the Computerized Patient Record System (CPRS) were reviewed.  However, she did not indicate whether records located in Virtual VA were reviewed.  Furthermore, she stated there was a "minimal level of severity" regarding the scar without clarifying or discussing which findings supported this conclusion.  The Board notes that the examiner's determination is inadequate for evaluation purposes as the rating criteria for scars do not contemplate levels of severity as described by the examiner.  Thus, the Board finds that remand is necessary to ensure that the electronic claims file has been reviewed in its entirety and to obtain an additional VA examination to ascertain the severity and manifestations of the Veteran's scar.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination, any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.
 
2. Contact the appropriate VA Medical Center(s), including Washington, DC, VA Medical Center, and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.
 
3. After any additional records are associated with the claims file, provide the Veteran a VA examination to ascertain the severity and manifestations of her residual scar status post right fourth toe surgeries for hemiphalangectomy and exostectomy.  Any studies, tests, and evaluations deemed necessary by the examiner must be performed.  The examiner is requested to review all pertinent records associated with the electronic claims file (including records in VBMS and Virtual VA) and must state that these records were reviewed.  The examiner must provide an explanation for each opinion offered.

The Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptoms.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must elicit a full history from the Veteran regarding her service-connected scar and report all signs and symptoms necessary for rating the service-connected residual scar status post right fourth toe surgeries for hemiphalangectomy and exostectomy.  In particular, he or she should provide the size of the scar and indicate whether it is painful, unstable, superficial, deep, or nonlinear.  The examiner should also note any other disabling effects or functional impairment resulting from the scar.  The examiner must utilize the appropriate Disability Benefits Questionnaire.

4.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 
 
6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




